Citation Nr: 0838725	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-41 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 








INTRODUCTION

The veteran had active service from April 1987 until April 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 


FINDING OF FACT

The veteran's diabetes mellitus was not incurred in or 
aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.  As provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, notification is satisfied by way of letters dated 
November and December 2004 to the veteran.  The letters 
advised the veteran that evidence showing that diabetes 
mellitus existed from service until the present time was 
needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letters further advised the veteran of the evidence in 
the claim file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

As to the Dingess requirements, the veteran was notified in a 
March 2006 letter.  Although the letter was sent after the 
March 2005 rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the VA outpatient treatment records (OTRs) and 
the service treatment records (STRs).  The veteran submitted 
lay statements in support of her claim.  

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links the asserted disability to the veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that the veteran has the disorder in question, and 
further substantiating evidence suggestive of a linkage 
between her active service and the current disorder, if 
shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  

Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran's current diabetes mellitus is related to her 
active service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id. 

The Board nonetheless notes that the veteran was provided 
with several comprehensive VA physical examinations in 
association with VA outpatient appointments.  None of these 
examinations revealed any suggestion of a nexus between the 
veteran's claimed diabetes mellitus and service. 

Neither the appellant nor her representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for diabetes mellitus.  Specifically, the veteran 
contends that her current diabetes mellitus is due to her 
active service.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

However, under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

Service connection may also be granted on a presumptive basis 
under 38 C.F.R. § 3.309(a) for diabetes mellitus if the 
condition manifests itself to a compensable degree within one 
year after military discharge specified under 38 C.F.R. § 
3.307. 

If an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  However, where the dispositive issue 
involves a question of medical causation, such as whether a 
condition claimed is the result of active service in the 
military, only competent medical evidence is probative.  See, 
e.g. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Turning to the relevant evidence of record, during the 
veteran's active service her medical records were silent to a 
diagnosis or complaints for diabetes mellitus.  The January 
1987 service entrance examination was normal and unremarkable 
for complaints of diabetes.  The examiner noted a prior 
pregnancy with no sequelae, residuals.  

The February 1989 STRs revealed the veteran had given birth 
to her second child while on active duty.  The examiner noted 
the veteran had no diet restrictions and there was no 
diagnosis or notation for diabetes mellitus.  The STRs show 
that the veteran was placed on a pregnancy profile, but there 
was no reference in the profile to diabetes of any type, 
including gestational.  An undated prescription form, 
apparently completed by a private physician, notes that the 
veteran developed diabetes along with her pregnancy, and 
recommended that she should avoid strenuous work until her 
delivery. 

The January 1990 separation examination was normal and 
unremarkable for complaints of diabetes.  Urinalysis was 
negative and the endocrine system was clinically evaluated as 
normal.

Subsequent to the veteran's release from active duty the 
veteran was seen regularly at military and VA outpatient 
clinics for various medical issues.  The May 1998 OTR noted 
past gestational diabetes but was silent for diabetes 
mellitus complaints, treatment or diagnosis.  Various VA OTRs 
noted children born in November 1991 and again in June 1993.  
The June 1993 OTRs noted the veteran had gestational diabetes 
in a former pregnancy, which was controlled with diet.  

The medical evidence of record referred to a current 
diagnosis of diabetes mellitus but showed no indication of 
the date of onset.  The earliest reference of a diagnosis in 
the record for the chronic disease of diabetes mellitus was a 
July 2002 OTR.  

The assorted 2004 OTRs noted the diagnosis of diabetes 
mellitus and the veteran's history of poor diet, smoking, 
obesity, alcohol consumption and lack of exercise. 

The July 2006 through January 2007 OTRs noted diagnosis and 
treatment of insulin dependant diabetes mellitus.  

There was no medical evidence of record that offered an 
etiology for diabetes mellitus or provided a nexus to active 
service.  

In addition to the above medical records the veteran offered 
lay statements in support of her claim.  In the December 2005 
VA Form 9, the veteran stated that she was counseled and 
treated for diabetes during active service.  Also, in a 
September 2006 statement in support of her claim the veteran 
complained her diabetes was related to active service. 

Having considered the evidence as set forth above, while 
there are medical records in the claims file reflecting a 
diagnosis, treatment and complaints for diabetes mellitus, 
there is no competent medical evidence of record that relates 
the veteran's current diabetes to her active service.  In 
fact, the January 1987 entrance examination noted no history 
or complaints for diabetes mellitus.  The medical evidence of 
record noted gestational diabetes associated with the 
veteran's pregnancy prior to entrance into service, but the 
1987 examiner noted that prior pregnancy with no residuals.  
In any case, the gestational diabetes associated with the 
veteran's pregnancies - whether prior to and/or after service 
- appears to have been acute and transitory in nature, 
completely resolving upon completion of the pregnancies.  No 
medical record offered an etiology for the veteran's current 
diabetes mellitus or a link to active service.  

Thus, the only evidence that relates the diabetes mellitus to 
service is the veteran's own statements.  While she is 
certainly competent to describe the extent of her current 
symptomatology, there is no evidence that she possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on  matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. at 379;  Espiritu  v. Derwinski, 2 Vet. App. at 495.  

Furthermore, the earliest reference of a diagnosis for 
chronic diabetes mellitus in the record was in July 2002.  
The veteran contends, through her representative, that her 
continuous symptoms and complaints of diabetes was evidence 
sufficient to establish service connection.  However, the 
record reflected the veteran separated from service in 1990 
which revealed a gap of nearly 12 years between the veteran's 
separation and the time she sought relief.  And it is more 
than 10 years from the time that the veteran completed her 
last pregnancy in 1991, assuming such pregnancy precipitated 
gestational diabetes.  This gap of years constitutes negative 
evidence that tends to disprove the veteran's claim that she 
had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Therefore, direct service connection fails for the veteran 
because there is no competent medical evidence of record that 
links a current diagnosis of diabetes mellitus to active 
military service.  In addition, presumptive service 
connection fails for the veteran because there is no medical 
evidence of record to show a diagnosis of chronic diabetes 
mellitus within one year of separation from active service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


